 



Exhibit 10.1

STOCK PURCHASE AGREEMENT

     STOCK PURCHASE AGREEMENT, dated as of April 28, 2005, between BancWest
Corporation, a Delaware corporation (“Seller”), and BNP Paribas, a French
société anonyme (“Buyer”).

     WHEREAS, Seller owns 3,663,173 issued and outstanding shares of Common
Stock, par value $5.00 per share (the “Shares”), of Bank of the West, a
Californian banking corporation, (the “Bank”); and

     WHEREAS, on November 1, 2004, the Seller acquired all of the 100
outstanding common shares of Community First Bankshares, Inc.; and

     WHEREAS, on December 3, 2004, Seller contributed to Bank all of the
outstanding common shares of Community First Bankshares, Inc. and Seller
received in exchange for its contribution, 499,980 shares of common shares of
the Bank, including the shares represented by the share certificate number 39
issued by the Bank on April 25, 2005, representing 254,132 common shares of the
Bank with an aggregate fair market value and U.S. Federal income tax basis of
$590 million (the “Tranche B Minority Shares”);

     WHEREAS, Buyer desires to purchase the Tranche B Minority Shares from
Seller upon the terms and conditions hereinafter set forth; and

     WHEREAS, Buyer and Seller have entered into a Stockholders’ Agreement of
even date herewith (the “Stockholders’ Agreement”) concerning the Tranche B
Minority Shares;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements set forth herein, the parties hereto agree as follows:

     1. Sale of Tranche B Minority Shares. Upon the terms and subject to the
conditions set forth in this Agreement, Seller shall sell, transfer and assign
the Tranche B Minority Shares to Buyer, and Buyer shall purchase the Tranche B
Minority Shares from Seller for an aggregate purchase price of $590,000,000 (the
“Purchase Price”). Closing of the transactions contemplated hereby shall occur
on April 28, 2005, or such other date as the parties may mutually agree (the
“Purchase Date”). On the Purchase Date, (i) Seller shall deliver to Buyer Bank
share certificate number 39 for the Tranche B Minority Shares duly endorsed to
Buyer, or accompanied by a stock power duly endorsed to Buyer, and (ii) Buyer
shall deliver $590,000,000 to Seller by interbank transfer in immediately
available funds to an account designated by Seller.

     2. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:



  (a)   Due Authorization; Enforceable Obligation. Seller has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement has been duly authorized by all necessary corporate
action on the part of Seller, has been duly executed and

1



--------------------------------------------------------------------------------



 



      delivered by Seller and constitutes the valid and binding obligation of
Seller enforceable against Seller in accordance with its terms.     (b)  
Conflicting Instruments. Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated hereby will violate or
result in any violation of or be in conflict with or constitute a default under
any term of the Certificate of Incorporation or By-Laws of Seller or any
judgment, decree or order of any court or administrative body applicable to it
or any agreement or other instrument or law applicable to it.     (c)   Title.
Except as provided in this Agreement, (i) Seller is the record and beneficial
owner of the Tranche B Minority Shares with sole power to vote and to dispose of
the Tranche B Minority Shares and (ii) the Tranche B Minority Shares are owned
by Seller free and clear of all security interests, liens, claims, encumbrances,
charges, restrictions on transfer, proxies and voting and other agreements.    
(d)   Delivery. Seller has, and upon consummation of the transactions
contemplated hereby Buyer will acquire, good and marketable title to the Tranche
B Minority Shares, free and clear of all security interests, liens, claims,
encumbrances, charges, restrictions on transfer, proxies and voting and other
agreements.

     3. Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller that (i) this Agreement has been duly authorized by all
necessary corporate action on the part of Buyer, (ii) this Agreement has been
duly executed and delivered by Buyer and (iii) this Agreement constitutes the
valid and binding obligation of Buyer enforceable against Buyer in accordance
with its terms.

     4. Miscellaneous



  (a)   Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.     (b)   Assignment. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns, but neither this
Agreement nor any rights hereunder shall be assigned by Buyer without the prior
written consent of the Seller.     (c)   Entire Agreement; Amendments. This
Agreement constitutes the entire agreement of the parties with respect to the
subject matter hereof, notwithstanding any provision of any such documents to
the contrary. This Agreement may not be modified, amended, altered or
supplemented except upon execution and delivery of a written agreement executed
by the Buyer and Seller.     (d)   Notices. All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given (and shall be deemed to have

Execution Copy

2



--------------------------------------------------------------------------------



 



      been duly received if so given) by delivery in person or by cable,
telegram or telex to the respective parties as follows:         If to Seller:  
      BancWest Corporation
180 Montgomery Street, 25th Floor
San Francisco, CA 94104
Telecopy: (415) 834-9432
Attention: General Counsel & Secretary         If to Buyer:         BNP Paribas
3 rue d’Antin
75009 Paris, FRANCE
Telecopy: + 33 1 40 14 93 96
Attention: M. Philippe Bordenave        or to such other address as any party
may have furnished to the other in writing in accordance herewith.     (e)  
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely in such state.     (f)   Counterparts. This Agreement may be
executed in several counterparts, each of which shall be an original, but all of
which together shall constitute one and the same agreement.     (g)   Effect of
Headings. The section headings herein are for convenience only and shall not
affect the construction hereof.     (h)   Further Assurances. Seller shall, upon
the reasonable request by Buyer, execute and deliver any additional documents
necessary or desirable to complete the sale, conveyance, transfer and assignment
of the Tranche B Minority Shares.     (i)   Survival. The warranties,
representations, covenants and agreements made pursuant to this Agreement shall
survive and continue irrespective of any investigation made by or on behalf of
any party.     (j)   Specific Performance. Seller acknowledges that performance
of its obligations hereunder will confer a unique benefit on Buyer and,
accordingly, that a failure of performance by Seller cannot be compensated
adequately by money damages. Buyer shall therefore be entitled, without
prejudice to any other rights and remedies otherwise available to it, to
specific performance of all obligations of Seller hereunder.

* * *

Execution Copy

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

            BNP PARIBAS S.A.
      By:   /s/ Javier Gonzalez         Name:   Javier Gonzalez        Title:  
Gestion Financiere     

                  By:   /s/ Francois Demon         Name:   Francois Demon       
Title:   Head of Financial Management     

            BANCWEST CORPORATION
      By:   /s/ Janice C. Decker         Name:   Janice C. Decker       
Title:   Assistant Secretary     

Execution Copy

4